Case: 21-10574 Doc:6 _ Filed: 03/17/21 Page: 1of 7

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF OKLAHOMA

 

 

 

 

 

 

 

 

In re: )
Trent Dwight Ford, )
Jill Nicote Ford, ) Case No.
) Chapter 7
Debtors. )
PAY ADVICE COVER SHEET
The following pay advice/income record information is filed on behalf of the debtors:
ly) Pay advices are attached as follows:
Employer Beginning date Ending date
Oliver and Olivia Children Apparel Inc. Last 60 days
a
0 The debtor certifies by his/her signature below that he/she has no pay records because:
Dated ons March 46,2021. Be
——
" is! Tréft Dwight Ford
Trent Dwight Ford

 

 

 

Oklahoma City, OK 73118
(405) 841-1000

(405) 841-1001
jdbrownpe@sbeglobal.net

Counsel for
Trent Dwight Ford
Jill Nicole Ford

Software Copyright {c) 1996-2021 Best Casa, LLC - www.bestcase.com Best Case Bankruptcy
Case: 21-10574 Doc:6 _ Filed: 03/17/21 Page: 2 of 7

  

 

 

 

 

Earnings Statement TRENT FORD
Company: 0OUN32 -
Pay Date: 03/04/2021 OLIVERANDOLIVIACHILDRENAPPAREL INC Emp #: A034
Period Start: 01/11/2021 3825 NW 166TH ST STE B15 Dept: 999 - Warehouse
Period End: 01/18/2021 EDMOND OK 73012 (405) 300-8906 Pay Basis: Salary
Rate Hours/Units Current Period Year To Date
Earnings \
Regular -961.54 1923.08
Gross -961.54 1923.08
W/H Taxes
Federal W/H(S/0) 0.00 0.00
Medicare -13.94 27.89
Social Security -59.61 119.24
Oklahoma State W/H(S/10) -29.00 58.00
Deductions
Net Pay “853.99 1717.95 Check No. 2011
Net Pay Distribution
Voided Check -858.99 1717.85 ac:

Employee Benefits, Allowances, and Other
Paid Time Off Hours

     

Minus Eight Hunde

ae

 

 

roe

d Fifty Eight And 99/100 Dollars

Current Period
-1.54

Year To Date YTD Taken Available
0.00

-13.85

vee

0.00

 

 
Case: 21-10574 Doc:6 _ Filed: 03/17/21 Page: 3 of 7

Earnings Statement TRENT FORD
Company: OUNS&2 -

Pay Date: 01/27/2021 OLIVERANDOLIVIACHILDRENAPPAREL INC Emp #: A034

Period Start: 01/12/2021 3825 NW 166TH ST STE B15 Dept: 999 - Warehouse

Period End: 01/18/2021 EDMOND OK 73012 (405) 300-8906 Pay Basis: Salary

 

Rate Hours/Units Current Perlod Year To Date

 

 

Earnings
Regular 961.54 2884.62
Gross 961.54 2884.62
W/H Taxes
Federal W/H(S/0) 0.00 0.00
Medicare 13.94 41.83
Social Security 59.61 178.85
Oklahoma State W/H(S/10) 29.00 87.00
Deductions
Net Pay 858.99 2576.94 Voucher No. 2011DD
Net Pay Distribution
Direct Deposit Net Check 858.99 2576.94 AIC:7325
Employee Benefits, Allowances, and Other Current Period Year To Date YTD Taken Available
Paid Time Off Hours 1.54 13.85 0.00 13.85

 
  

  

S825NW ié6th ST SUITE BIS |:
_EDMOND, OK™+73012, 2.

 

 

 

 

 

 

 
Case: 21-10574 Doc:6 Filed: 03/17/21 Page: 4 of 7

Earnings Statement TRENT FORD
Company: OUN32 -

Pay Date: 01/13/2021 OLIVERANDOLIVIACHILDRENAPPAREL ING Emp #: AQ34

Period Start: 12/29/2020 3825 NW 166TH ST STE B15 Dept: 999 - Warehouse

Period End: 01/04/2021 EDMOND OK 73012 (405) 300-8906 Pay Basis: Salary

 

Rate Hours/Units Current Period Year To Date

 

 

Earnings
Regular 961.54 961.54
Gross 961.54 961.54
W/H Taxes
Federal W/H{S/0) 0.00 0.00
Medicare 13.94 13.94
Social Security 59.62 59.62
Oklahoma State W/H(SA0) 29.00 29.00
Deductions
Net Pay $58.98 858.98 Voucher No. 1969DD
Net Pay Distribution
Direct Deposit Net Check 858.98 858.98 ac:7325
Employee Benefits, Allowances, and Other Current Period Year To Date YTD Taken Available
Paid Time Off Hours 1.54 12.31 0.00 12.31

      

. Dept::999: ely

Net Pay: | | | 858.98
Eight Hundred ety Eight And 9a 00 Dollars

ee

     
   

4232 NW. Saat st
EDMOND; OK. 73034.

age

 

 

 

 
Case: 21-10574 Doc:6 _ Filed: 03/17/21 Page: 5of 7

 

 

 

 

 

Earnings Statement JILL FORD
Company: OUN32 -
Pay Date: 03/04/2021 OLIVERANDOLIVIACHILDRENAPPAREL INC Emp #: A017
Period Start: 01/11/2021 3825 NW 166TH ST STE B15 Dept: $99 - Warehouse
Period End: 01/18/2021 EDMOND OK 73012 | (405) 300-8906 Pay Basis: Salary
Rate Hours/Units Current Perlod Year To Date
Earnings
Regular -769.23 1538.46
Gross -769.23 1538.46
W/H Taxes
Federal W/H(S/0) | 0.00 0.00
Medicare -11.16 22,30
Social Security -47.69 95.39
Oklahoma State W/H(M/10) -10.00 20.00
Deductions |
J
Net Pay | -700.38 1400.77 Check No. 2010
Net Pay Distribution
Voided Check -700.38 1400.77 Arc:
Employee Benefits, Allowances, and Other Current Period Year To Date YTD Taken Available
Paid Time Off Hours | -1.54 -13.85 0.00 0.00
|
I
|

 

   

Dept: 999

ees

  
 
  

: ‘Net Pay:.

{6813 LITTLE:LEAF CANE
LEDBIOND: 7a we

 
 

 

 

 

 

 
 

Doc: 6 Filed: 03/17/21

 

 

 

Case: 21-10574 Page: 6 of 7
Earnings Statement JILL FORD
Company: OUN32 -
Pay Date: 01/27/2021 OLIVERANDOLIVIACHILDRENAPPAREL INC Emp #: A017
Period Start: 01/12/2021 3825 NW 166TH ST STE B1¥ Dept: 999 - Warehouse
Period End: 01/18/2021 EDMOND OK 73012 (405) 300-8906 Pay Basis: Salary
Rate Hours/Unitq Current Period Year To Date
Earnings
Regular 769.23 2307.69
Gross 769.23 2307.69
W/H Taxes
Federal W/H(S/0) 0.00 0.00
Medicare 41.15 33.46
Social Security 47.70 143.08
Oklahoma State W/H(M/10) 10.00 30.00
Deductions
Net Pay 700.38 2101.15 Voucher No. 2052DD
Net Pay Distribution
Direct Deposit Net Check 700.38 2101.15 Aic:7325

Employee Benefits, Allowances, and Other
Paid Time Off Hours

Seven Hundred And.38/100 Dollars:

 
 

!
t
f

Jd

 

 

Current Period
1.54

       
  
 

Year To Date YTD Taken Available
15.38 0.00 15.38

 

 

 

 
 

Case: 21-10574 Doc:6 Filed: 03/17/21 Page: 7 of 7

Earnings Statement JILL FORD
Company: OUN32 -

Pay Date: 01/13/2021 OLIVERANDOLIVIACHILDRENAPPAREL INC Emp #: A017

Period Start: 12/29/2020 3825 NW 166TH ST STE B15 Dept: 999 - Warehouse

Period End: 01/04/2021 EDMOND OK 73012 (405) 300-8906 Pay Basis: Salary

 

Rate Hours/Units Current Period Year To Date

 

 

Earnings
Regular 769,23 769.23
Gross | 769.23 769.23
WH Taxes |)
Federal W/H(S/0) ij 0.00 0.00
Medicare | 11.15 11.15
Social Security 47.69 47.69
Oklahoma State W/H(M/10) | 10.00 10.00
Deductions
Net Pay | 700.39 700.39 Voucher No. 1968DD
Net Pay Distribution
Direct Deposit Net Check . 700.39 700.39 A/C:7325
Employee Benefits, Allowances, and Other : Current Period Year To Date YTD Taken Available
Paid Time Off Hours 1.54 12.31 0.00 12.31

 

 

 

 

“6813: FTt
EDMOND? OK | 730

 

 

 

 
